Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated October 22, 2021, has been received. By way of this reply, Applicant has canceled claims 9-11.
Claims 1-2, 4-8, 12-13, 15-20, 22-26, 36-41, and 76-110 are currently under examination.
The rejections of record can be found in the previous Office action, dated July 27, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2021 was filed after the mailing date of the first Office action on the merits on July 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 9-11 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant's cancellation of claims 9-11 has rendered this rejection moot, and it is therefore withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-8, 12-13, 15, 17-18, 24-26, 36-41, 76-77, 79-80, 82-83, 86, 88-89, 91-92, 94, 98, 100, 102, 104-107, and 109 are rejected under 35 U.S.C. 103 as being unpatentable over .
Applicant argues that the claimed antibody 1D10v6 exhibits unexpectedly favorable properties compared to the prior art antibody 1D10v1 taught by Blein, and that the Kaneko reference does not indicate which position in which CDR of 1D10v1 could be altered to reduce nonspecific binding.
Applicant's arguments have been considered but are not found to be persuasive.
Kaneko describes several high-throughput methods used to screen point mutants of antibodies for mutant variants with improved binding and antibody-dependent cell-mediated cytotoxicity (pages 3-4, section 4: Mutant Fcs with Increased Binding to Fc-gamma-Rs). The examples cited by Kaneko indicated that methods of antibody optimization which could reveal mutant variants possessing more desirable functions than the base antibody were routinely performed to enhance known antibodies by skilled artisans, with a predictable likelihood of success. Based upon Applicant's specification at paragraph 00177, this is exactly what was performed. 
Additionally, Blein also teaches methods of optimization of antibodies against OX40 (pages 38-39, 48, and 53). Blein further teaches conservative amino acid substitutions, such as glycine to alanine (page 16, fourth paragraph though page 17).
Kaneko further states that prolongation of pharmacokinetics by using mutant variants may improve therapeutic activity of antibodies (page 6, right column, third paragraph). In this regard, the improved properties of the claimed 1D10v6 antibody over its predecessor are not unexpected, as antibody optimization is designed to enhance both binding and pharmacokinetic profiles. Such results would be a predictable consequence of known optimization methods.
maintained.

Allowable Subject Matter
Claims 5, 16, 19-20, 78, 81, 84-85, 87, 90, 93, 95-97, 99, 101, 103, 108, and 110 are objected to as depending upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base independent claim.

Conclusion
Claims 22-23 are allowed.
No other claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644               


/SHARON X WEN/            Primary Examiner, Art Unit 1644